DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending. Claims 1, 9 and 19 are rejected and claims 2-8, 10-18 and 20 are objected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et el. (US 2018/0031784 A1) in view of Richardson (US 2014/0229789 A1) (hereinafter Chiu-Richardson)

Regarding claim 1, Chiu teaches, a decoding method based on a low-density parity-check code (Chiu: ‘LDPC code design’ [0030] & [Fig.1]), wherein the method comprises: obtaining n x L log likelihood ratio (LLR) values (Chiu: ‘obtaining LLR values’ [0104]) based on a quantity n of columns of a target basis matrix and a lifting factor L that correspond to a target check matrix (Chiu: ‘base matrix and lifting factor size design’ [0104, 0060] & [Figs. 9,), wherein the target check matrix is a check matrix of a low-density parity-check (LDPC) code (Chiu: ‘target check matrix is a check matrix of a LDPC code’ [0060,0030]); 
Chiu does not explicitly disclose, decoding the n x L LLR values based on a target element in the target basis matrix without using a non-target element in the target basis matrix to decode the n x L LLR values, wherein the target element is an L x L non-zero matrix, and the non-target element is an L x L zero matrix.  
However, Richardson teaches in an analogous art, [0067] the LDPC code may be a lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity (e.g., as described above with respect to FIGS. 5-12). For example, the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. Specifically, the LDPC code may be a matched lifted LDPC code of order Z (i.e., corresponding to the size of the lifting). A determinant of the submatrix may be a polynomial of the form: g.sub.a+(g.sub.0+ g.sub.L)P, where g.sub.0 is the identity element of the group, g.sub.0=g.sub.L.sup.2.sup.k, and P is an arbitrary non-zero element of a binary group ring associated to the lifting group. For some embodiments, the lifting group may be a cyclic group, where g.sub.i may be identified with x.sup.i. Accordingly, the determinant of the submatrix may be of the: x.sup.a+(1+x.sup.L)P(x), wherein P(x) has at least two terms and 2.sup.kL=0 modulo Z (see also [0044, 0050, 0028-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu’s teachings of ‘QC LDPC code for shorter processing latency’ with Richardson’s teaching of ‘LDPC for high parallelism encoding’ to provide a method where the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. The LDPC code may be a matched lifted LDPC code of order Z. By doing so, the lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity. 

Regarding claim 9, Chiu teaches, a decoding apparatus based on a low-density parity-check code (Chiu: ‘LDPC code’ [0030] & [Fig.1]), wherein the apparatus comprises: a non-transitory memory comprising instructions; and a processor connected to the memory (Chiu: ‘processor and memory’  [Fig.10]), wherein the instructions when executed by the processor, cause the decoding apparatus to: obtain n x L log likelihood ratio LLR values (Chiu: ‘obtaining LLR values’ [0104]) based on a quantity n of columns of a target basis matrix and a lifting factor L that correspond to a target check matrix (Chiu: ‘base matrix and lifting factor size design’ [0104, 0060] & [Figs. 9), wherein the target check matrix is a check matrix of a low-density parity-check LDPC code (Chiu: ‘target check matrix is a check matrix of a LDPC code’ [0060,0030]); and 
Chiu does not explicitly disclose, decode the n x L LLR values based on a target element in the target basis matrix without using a non-target element in the target basis matrix to decode the n x L LLR values, wherein the target element is an L x L non-zero matrix, and the non-target element is an L x L zero matrix.  
However, Richardson teaches in an analogous art, [0067] the LDPC code may be a lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity (e.g., as described above with respect to FIGS. 5-12). For example, the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. Specifically, the LDPC code may be a matched lifted LDPC code of order Z (i.e., corresponding to the size of the lifting). A determinant of the submatrix may be a polynomial of the form: g.sub.a+(g.sub.0+ g.sub.L)P, where g.sub.0 is the identity element of the group, g.sub.0=g.sub.L.sup.2.sup.k, and P is an arbitrary non-zero element of a binary group ring associated to the lifting group. For some embodiments, the lifting group may be a cyclic group, where g.sub.i may be identified with x.sup.i. Accordingly, the determinant of the submatrix may be of the: x.sup.a+(1+x.sup.L)P(x), wherein P(x) has at least two terms and 2.sup.kL=0 modulo Z (see also [0044, 0050, 0028-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu’s teachings of ‘QC LDPC code for shorter processing latency’ with Richardson’s teaching of ‘LDPC for high parallelism encoding’ to provide a method where the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. The LDPC code may be a matched lifted LDPC code of order Z. By doing so, the lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity.

Regarding claim 19, Chiu teaches, a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores an instruction, and when the instruction is run on a computer, the computer is enabled to perform: obtaining n x L log likelihood ratio (LLR) values (Chiu: ‘obtaining LLR values’ [0104]) based on a quantity n of columns of a target basis matrix and a lifting factor L that correspond to a target check matrix (Chiu: ‘base matrix and lifting factor size design’ [0104, 0060] & [Figs. 9), wherein the target check matrix is a check matrix of a low-density parity-check (LDPC) code (Chiu: ‘target check matrix is a check matrix of a LDPC code’ [0060,0030]); 
Chiu does not explicitly disclose, decoding the n x L LLR values based on a target element in the target basis matrix without using a non-target element in the target basis matrix to decode the n x L LLR values, wherein the target element is an L x L non-zero matrix, and the non-target element is an L x L zero matrix.  
However, Richardson teaches in an analogous art, [0067] the LDPC code may be a lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity (e.g., as described above with respect to FIGS. 5-12). For example, the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. Specifically, the LDPC code may be a matched lifted LDPC code of order Z (i.e., corresponding to the size of the lifting). A determinant of the submatrix may be a polynomial of the form: g.sub.a+(g.sub.0+ g.sub.L)P, where g.sub.0 is the identity element of the group, g.sub.0=g.sub.L.sup.2.sup.k, and P is an arbitrary non-zero element of a binary group ring associated to the lifting group. For some embodiments, the lifting group may be a cyclic group, where g.sub.i may be identified with x.sup.i. Accordingly, the determinant of the submatrix may be of the: x.sup.a+(1+x.sup.L)P(x), wherein P(x) has at least two terms and 2.sup.kL=0 modulo Z (see also [0044, 0050, 0028-0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu’s teachings of ‘QC LDPC code for shorter processing latency’ with Richardson’s teaching of ‘LDPC for high parallelism encoding’ to provide a method where the LDPC code may include a number of parity bits and a submatrix to determine values of the parity bits. The LDPC code may be a matched lifted LDPC code of order Z. By doing so, the lifted LDPC code based on a quasi-cyclic lifting to reduce and/or minimize encoding complexity.
Allowability
Claims 2-8, 10-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Myung et al. (US 2018/0175886 A1) teaches, a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as Long-Term Evolution (LTE). An apparatus and a method for channel encoding and decoding in a communication or broadcasting system is provided. According to the present disclosure, the method for channel encoding in a communication or broadcasting system includes determining a block size Z, and performing encoding based on the block size and a parity check matrix corresponding to the block size, in which the block size is included in any one of the plurality of block size groups and the parity check matrix is different for each block size group.
Li et al. (US 2020/0028523 A1) teaches, a method of quasi-cyclic LDPC coding and decoding. The method includes: determining from a mother basis matrix set a basis matrix used for low density parity check (LDPC) coding (S202), wherein the basis matrix used for LDPC coding includes a first-type element and a second-type element, the first-type element corresponds to an all-zero square matrix, the second-type element corresponds to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, and dimensions of the all-zero square matrix and the unit matrix are equal; and performing LDPC coding on an information sequence to be coded according to the basis matrix used for LDPC coding, and/or performing LDPC decoding on a data sequence to be decoded according to the basis matrix used for LDPC coding.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112